DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 12-18, filed August 8, 2022, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hjelm (USPGPUB 2013/0199420) and also Sculley (see below).

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 11, please add the word “is” before the word “kept”.  Appropriate correction is required.
Claim 15 is objected because of the following informalities: Please change lines 11-12 to the following: wherein , comprising the information from the sensors and the corresponding at least one personalized enhancement, are stored exclusively at a local level.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gildein, II et al. (U.S. Patent 9,612,849—hereinafter “Gildein”) in view of Hjelm (USPGPUB 2013/0199420—hereinafter “Hjelm”).
As to Claim 1, Gildein teaches a customizable work station (See Fig. 1) comprising: 
a computing device (Fig. 1 at 30 and Col. 1, lines 34-36) that comprises a local processor (Fig. 3 at 31 and Abstract) and a local display output (Fig. 1 at 41 and Abstract); 
a plurality of sensors (Fig. 1 at 70, 72 and 75, Fig. 2 at 73, 74 and 76 and Fig. 6 at 71) connected to the local processor, the plurality of sensors to collect proximal information at the station and provide the information to the local processor in response to the computing device being detected by the local processor (Fig. 8 at block 701 – block 702 and Fig. 9 at block 801 and Col. 1, lines 60 – Col. 2, line 4 and Col. 5, line 55—Col. 6, line 6), 
the local processor to use the information from the sensors to determine and provide at least one personalized enhancement for a user of the station (Fig. 8 at block 704 and Fig. 9 at block 802 – block 805 and Col. 3, lines 14-23 and Col. 6, lines 7-30 – “This baseline arrangement may include a repositioning of the monitor 41, the mouse 42, the keyboard 43 and the chair 51 to insure that the user sits in an ergonomically comfortable and appropriate position with his eyes level with the display portion of the monitor 41.” and “…the user profile and the current arrangement of the active workstation 10 are saved at block 805.” ).
Gildein fails to teach a connector communicably coupled to the local processor, the connector to connect with a computing device, and wherein processing for the at least one personalized enhancement by the local processor, including the information from the sensors and the corresponding at least one personalized enhancement, is kept isolated from any outside processing device. Examiner cites Hjelm to teach a connector (Fig. 1 at 20 and 24, Fig. 2 at 20 and 26 and Fig. 3 at 20 and 22) communicably coupled to the local processor (Figs. 1-3 at 30), the connector to connect with a computing device (Figs. 1-3 at 11 and 50), wherein processing by the local processor is isolated by a central server (Pg. 4, ¶ 67-70), and wherein processing for the at least one personalized enhancement by the local processor, including the information from the sensors and the corresponding at least one personalized enhancement, is kept isolated from any outside processing device (Pg. 3, ¶ 55-57 – note in paragraphs 55-56 “The predefined settings can be stored in the mobile device 50…” and paragraph 57 – “The stored user profile can contain settings for the light 12 conditions, the computer screen 14, the telephone (not shown), the power supply unit 40 and/or the like.”). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a connector that is communicably coupled to a local processor and computing device and to keep the processing isolated from any outside processing device, as taught by Hjelm, in the customizable work station taught by Gildein, in order to reduce the time and effort spent on adjusting devices to match a user’s preference (Hjelm, Pg. 1, ¶ 5).
As to Claim 2, Gildein teaches at least one actuator (Fig. 1 at 60 and 63, Fig. 2 at 62, Fig. 4 at 61 and Fig. 5 at 62) controlled by the local processor, the at least one actuator actuating at least one structural component of the work station to provide the at least one personalized enhancement, the structural component to affect at least one of the following: environmental lighting (Col. 4, lines 49-55 and Col. 5, lines 14-27), display lighting, air flow, humidity, external communication, internal communication, audio levels (Col. 5, lines 14-22), ambient noise suppression (Col. 4, lines 44-46 and Col. 5, lines 14-22), desk ergonomics (Col. 6, lines 10-15), chair ergonomics (See Figs. 5 and 6 and Col. 4, lines 36-44 and 56-59 and Col. 5, lines ), and display ergonomics (See Fig. 4 and Col. 4, lines 27-36).
As to Claim 3, Gildein teaches that at least one sensor of the plurality of sensors comprises a camera  (Fig. 1 at 72) to provide to the local processor with image capture information associated with at least one of: user presence (Fig. 8 at block 701), ID badge, facial structure, posture (Col. 5, lines 4-10 and 44-46), breathing, neck angle, head position and movement, body position and movement (Col. 5, lines 4-10 and 44-46), appendage position and movement, height, and eye movement and blinking rate (Col. 5, lines 10-13 and Col. 6, lines 10-15).
As to Claim 4, Gildein teaches a machine-learning database comprising previously gathered proximal information and personalized enhancements associated with a previous user (Col. 3, line 57 – Col. 4, line 5 and Col. 6, lines 31-35); the local processor to compare the previously gathered proximal information of the previous user from the database with current proximal information from the plurality of sensors to determine whether a current user has previously used the station (Fig. 8 at block 703); and the local processor to provide personalized enhancements associated with the previous user to the current user when the current user information matches the previously gathered proximal information (Fig. 8 at block 704).
As to Claim 5, Gildein teaches that in response to at least one sensor of the plurality of sensors detecting an absence of a user at the station and having the local processor to go into a low power operational mode (Col. 4, lines 9-17). Gildein, as modified by Hjelm, fails to teach that the local processor displays passive information on the local display output when the sensors detect absence of a user at the station. Examiner takes Official Notice that it is well-known in the art to display passive information (such as a screen saver) on a screen of a display when the computer is in an idle mode/power saving mode or when a user is not detected for some period of time. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the ability to display passive information on the display taught by Gildein, as modified by Hjelm, in order to save power and keep the workstation secured while the user is away.
As to Claim 6, Gildein teaches that at least one sensor of the plurality of sensors determines temperature (Fig. 2 at 74 and Col. 4, lines 46-48 and Col. 5, line 17-24) and the at least one personalized enhancement comprises raising or lowering window shades (Col. 4, lines 46-48 and Col. 5, lines 17-24). Gildein, as modified by Hjelm, fails to teach adjusting an air conditioning unit based on the readings of a plurality of temperature sensors.  Examiner takes Official Notice that adjusting an air conditioning unit based on the readings of a plurality of temperature sensors is well known in the art.  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the ability to adjust an air conditioning unit of the work station taught by Gildein, as modified by Hjelm, based on the readings of the temperature sensor taught by Gildein, as modified by Hjelm, in order to continue to make the user as comfortable as possible at the work station.
As to Claim 7, Gildein teaches that the proximal information is processed by at least one of the following configurations: one sensor resulting in one personalized enhancement (Col. 5, lines 4-27), one sensor resulting in two or more personalized enhancements, two or more sensors resulting in one personalized enhancement, and two or more sensors resulting in two or more personalized enhancements (Col. 5, lines 4-27).
As to Claim 8, Gildein teaches that the at least one personalized enhancement is time dependent (See Fig. 9 at block 801 and Col. 3, line 51 – Col. 4, line 5, Col. 4, lines 48-49 and Col. 6, lines 31-33 and 44-51).
As to Claim 9, Gildein teaches that at least one sensor of the plurality of sensors gathers ambient light intensity information and the at least one personalized enhancement comprises at least one of dimming the local display output and dimming a light at the work station (Col. 4, lines 46-55).
As to Claim 10, Gildein teaches that at least one sensor of the plurality of sensors detects pressure (Fig. 6 at 71) applied on a chair to determine the at least one personalized enhancement (Col. 5, lines 4-9). Gildein, as modified by Hjelm, fails to teach that the sensors detect pressure applied on a desk. Examiner takes Official Notice that pressure sensors situated on a desk are well known in the art. At the time of the effective filing date of the application, it would have been obvious to person of ordinary skill in the art to incorporate desk pressure sensors in the customizable work station taught by Gildein, as modified by Hjelm, in order to obtain sensor readings from the desk.
As to Claim 16, Gildein, as modified by Hjelm, teaches that operation of the local processor to determine and provide the at least one personalized enhancement is triggered by connection of a computing device with the connector or detection of a user by the sensors (Hjelm, Pg. 3, ¶ 55-56 and 58).

Claim(s) 11-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gildein and Hjelm in view of Sculley (U.S. Patent 9,921,726—hereinafter “Sculley”).
As to Claim 11, Gildein teaches a method of providing a customizable work station (See Figs. 8-9) comprising: 68595846717/054,535 
receiving proximal information from at least one sensor that is communicably connected to the local processor (Fig. 8 at block 701 – block 702 and Fig. 9 at block 801 and Col. 1, lines 60 – Col. 2, line 4 and Col. 5, line 55—Col. 6, line 6); 
providing, based on received proximal information, at least one personalized enhancement to a feature associated with a customizable work station (Fig. 8 at block 704 and Fig. 9 at block 802 – block 805 and Col. 3, lines 14-23 and Col. 6, lines 7-30 – “This baseline arrangement may include a repositioning of the monitor 41, the mouse 42, the keyboard 43 and the chair 51 to insure that the user sits in an ergonomically comfortable and appropriate position with his eyes level with the display portion of the monitor 41.” and “…the user profile and the current arrangement of the active workstation 10 are saved at block 805.” ).
Gildein fails to teach detecting a computing device connected to a connector of a local processor, wherein processing by the local processor is isolated from a central server.  Examiner cites Hjelm to teach detecting a computing device (Figs. 1-3 at 11 and 50) connected to a connector (Fig. 1 at 20 and 24, Fig. 2 at 20 and 26 and Fig. 3 at 20 and 22) of a local processor (Figs. 1-3 at 30), wherein processing by the local processor is isolated from a central server (Pg. 3, ¶ 55-57 – note in paragraphs 55-56 “The predefined settings can be stored in the mobile device 50…” and paragraph 57 – “The stored user profile can contain settings for the light 12 conditions, the computer screen 14, the telephone (not shown), the power supply unit 40 and/or the like.”). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a connector that is communicably coupled to a local processor and computing device and to keep the processing isolated from any outside processing device, as taught by Hjelm, in the customizable work station taught by Gildein, in order to reduce the time and effort spent on adjusting devices to match a user’s preference (Hjelm, Pg. 1, ¶ 5).
Gildein, as modified by Hjelm, fails to teach comparing biometric data of a current user, as detected by the at least one sensor, to a local database of previous biometric data wherein providing the at least one personalized enhancement comprises providing a personalized enhancement stored in the databased in association with previous biometric data matching the biometric data of the current user.  Examiner cites Sculley to teach comparing biometric data (Fig. 68 at 2304 and Col. 114, lines 15-18 and Col. 126, lines 63-64) of a current user, as detected by the at least one sensor, to a local database (Col. 114, lines 13-15 and 25-30) of previous biometric data wherein providing the at least one personalized enhancement comprises providing a personalized enhancement stored in the databased in association with previous biometric data matching the biometric data of the current user (Fig. 68 at 2308).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the use of biometric data as taught above by Sculley, in the method taught by Gildein, as modified by Hjelm, in order to identify users (Sculley, Col. 13, lines 38-40) and associate a user’s preference with a workstation (Sculley, Col. 17, line 32-35).
As to Claim 12, Gildein teaches at least one actuator (Fig. 1 at 60 and 63, Fig. 2 at 62, Fig. 4 at 61 and Fig. 5 at 62) to provide the at least one personalized enhancement, the structural component to affect at least one of the following: environmental lighting (Col. 4, lines 49-55 and Col. 5, lines 14-27), display lighting, air flow, humidity, external communication, internal communication, audio levels (Col. 5, lines 14-22), ambient noise suppression (Col. 4, lines 44-46 and Col. 5, lines 14-22), desk ergonomics (Col. 6, lines 10-15), chair ergonomics (See Figs. 5 and 6 and Col. 4, lines 36-44 and 56-59 and Col. 5, lines ), and display ergonomics (See Fig. 4 and Col. 4, lines 27-36).
As to Claims 13, Gildein teaches a machine-learning database comprising previously gathered proximal information and personalized enhancements associated with a previous user (Col. 3, line 57 – Col. 4, line 5 and Col. 6, lines 31-35); the local processor to compare the previously gathered proximal information of the previous user from the database with current proximal information from the plurality of sensors to determine whether a current user has previously used the station (Fig. 8 at block 703); and the local processor to provide personalized enhancements associated with the previous user to the current user when the current user information matches the previously gathered proximal information (Fig. 8 at block 704).
As to Claim 14, Gildein teaches that in response to at least one sensor of the plurality of sensors detecting an absence of a user at the station and having the local processor to go into a low power operational mode (Col. 4, lines 9-17). Gildein, as modified by Hjelm and Sculley, fails to teach detecting a state of no occupancy, and presenting passive information on a display of the work station. Examiner takes Official Notice that it is well-known in the art to display passive information (such as a screen saver) on a screen of a display when the computer is in an idle mode/power saving mode or when a user is not detected for some period of time. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the ability to display passive information on the display taught by Gildein, as modified by Hjelm and Sculley, in order to save power and keep the workstation secured while the user is away.
As to Claim 15, Gildein teaches a computer program product comprising at least one non- transitory computer-readable storage media having thereon computer-executable instructions that are structured such that, when interpreted by a local processor associated with the computer program product, (Col. 6, line 64 – Col. 8, line 37) cause the computer program product to: 88595846717/054,535
receive proximal information from at least one sensor that is communicably connected to the local processor (Fig. 8 at block 701 – block 702 and Fig. 9 at block 801 and Col. 1, lines 60 – Col. 2, line 4 and Col. 5, line 55—Col. 6, line 6); and 
provide, based on received proximal information, at least one personalized enhancement to a feature associated with a customizable work station Fig. 8 at block 704 and Fig. 9 at block 802 – block 805 and Col. 3, lines 14-23 and Col. 6, lines 7-30 – “This baseline arrangement may include a repositioning of the monitor 41, the mouse 42, the keyboard 43 and the chair 51 to insure that the user sits in an ergonomically comfortable and appropriate position with his eyes level with the display portion of the monitor 41.” and “…the user profile and the current arrangement of the active workstation 10 are saved at block 805.” ).
Gildein fails to teach detecting a computing device connected to a connector of a local processor, wherein processing by the local processor is isolated from a central server.  Examiner cites Hjelm to teach detecting a computing device (Figs. 1-3 at 11 and 50) connected to a connector (Fig. 1 at 20 and 24, Fig. 2 at 20 and 26 and Fig. 3 at 20 and 22) of a local processor (Figs. 1-3 at 30), wherein processing by the local processor is isolated from a central server (Pg. 3, ¶ 55-57 – note in paragraphs 55-56 “The predefined settings can be stored in the mobile device 50…” and paragraph 57 – “The stored user profile can contain settings for the light 12 conditions, the computer screen 14, the telephone (not shown), the power supply unit 40 and/or the like.”). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a connector that is communicably coupled to a local processor and computing device, to keep the processing isolated from any outside processing device, and have the data analytics stored exclusively at a local level, as taught by Hjelm, in the customizable work station taught by Gildein, in order to reduce the time and effort spent on adjusting devices to match a user’s preference (Hjelm, Pg. 1, ¶ 5).
Gildein, as modified by Hjelm, fails to teach data analytics, comprising the information from the sensors and the corresponding at least one personalized enhancement, are stored exclusively at a local level.  Examiner cites Sculley to teach data analytics, comprising the information from the sensors and the corresponding at least one personalized enhancement, are stored exclusively at a local level (See Fig. 63 at 2111 and “User Preferences” and Fig. 65 and Col. 114, lines 7-44 and Col. 126, line 44—Col. 127, line 6).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the use of data analytics as taught above by Sculley, in the method taught by Gildein, as modified by Hjelm, in order to identify users (Sculley, Col. 13, lines 38-40) and associate a user’s preference with a workstation (Sculley, Col. 17, line 32-35).
As to Claim 17, Gildein, as modified by Hjelm, fails to teach that the plurality of sensors comprises a sensor to detect a user's height, the local processor to adjust a height of the local display output, a work surface or seating surface in response to the user's height.  Examiner cites Sculley to teach a plurality of sensors that comprise a sensor to detect a user's height (Sculley, Col. 59, lines 30-33), the local processor to adjust a height of the local display output, a work surface or seating surface in response to the user's height (Sculley, Col. 59, lines 30-33).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a sensor that detects a user’s height, as taught by Sculley, in the customizable work station, taught by Gildein, as modified by Hjelm, in order to properly adjust the work stations height (Sculley, Col. 59, lines 30-33).
As to Claim 18, Gildein, as modified by Hjelm, fails to teach that the plurality of sensors comprises a sensor to detect inattention of a user, the local processor to, in response, output a prompt to the user (Sculley, Col. 45, lines 52-58).  Examiner cites Sculley to teach a plurality of sensors comprising a sensor to detect inattention of a user, the local processor to, in response, output a prompt to the user (Sculley, Col. 45, lines 52-58).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a sensor that detects a user’s attentiveness, as taught by Sculley, in the customizable work station, taught by Gildein, as modified by Hjelm, in order to measure the attentiveness of a user (Sculley, Col. 45, lines 52-58).
As to Claim 19, Gildein, as modified by Hjelm and Sculley, teaches accepting user input to override a determined personalized enhancement (Sculley, Col. 101, lines 21-26).  
As to Claim 20, Gildein, as modified by Hjelm and Sculley, teaches that the biometric data of the current user comprises appendage movement (Sculley, Col. 43, line 66—Col. 44, line 10).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694